Case 1:20-cv-01371-PAE-BCM Document 2 Filed 02/14/20 Page 1 of 17

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

20 CV 1371

CASE No.

JAPANESE JUICES, LLC
A Delaware company

PLAINTIFF

>
>
3
3
ot
>
=
oF
a

DEFENDANT

COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT

INTRODUCTION

COMPLAINT
Jurisdiction

{. This action is brought pursuant to the Federal Tort Claims Act, 28 U.S.C. § 2679, 28 U.S.C. § 2671,
28 U.S.C. § 2674 and the Fourth and Fifth Amendments to the United States Constitution, 28 U.S.C. §

1331, § 2401 (b), § 1346(b) and §1346(b)(1).

2. On May 31, 2018, Plaintiff JAPANESE JUICES, LLC), was driving its company-owned vehicle and
engaged in official corporate activity on that rainy afternoon in lower Manhattan, before this company’s
financial future was forever altered; after being recklessly struck by a United States Postal Service large
box truck; which caused this company to lose the services of its founder and chief executive officer
Case 1:20-cv-01371-PAE-BCM Document 2 Filed 02/14/20 Page 2 of 17

(Frederick Pifia); whom was also the operating motorist; from a large; highly lucrative new beverage
contract; which it been trying to compete (and close) against its larger competitor; The Coca-Cola
Company; and which had been tentatively valued at $146 Million dollars (or potentially more).
Something which only had remained possible, with the negotiation skills of this company’s chief
executive and which had been of the utmost priority and importance; being that its lead; and prospective
principal client (“Delta Airlines, Inc.”); at the time in question was in the midst of its re-negotiation with
their previous business partner; and which had formed the very basis for such a new business opportunity
to be taken from them; for this start-up company; in niche and specialized market, and known as Japanese
Juices, LLC.

3. Six months have elapsed, all conditions precedent to a Federal Tort Claims Act have been met.

4. The venue is properly within this District under 28 U.S.C. § 2401(b) as the acts complained of had
occurred within the Southern District of New York.

Parties
5. Plaintiff is a Delaware-founded, New York-operated; foreign limited liability company.

6. The United States of America is the appropriate defendant under the Federal Tort Claims Act.

Facts

8. On May 31, 2018, the Founder & CEO of the start-up beverage company, self-titled: Japanese Juices,
LLC (and Operated by Frederick Pifia), was driving his company-owned vehicle (a black sedan, 2017
Cadillac ATS), northbound on Sullivan Street; as Mr. Pina was readying to make a right turn on the
rain-soaked roads; and corner of Spring Street; when on that fateful afternoon; a large box-truck that is
owned and operated; by the United States Postal Service, had then violently struck and side-swiped the
front left side of this said vehicle; and which had caused damages to both the said vehicle itself and to its
driver and founder-owner/manager; Mr. Pina; whom tragically then required him to abandon all his
business operations and be forced instead; into tending towards his medical needs; causing irreparable
hard to his business and his company.

9. During that rainy afternoon, a large box had violently struck this company-owned car, while in the
midst of business activity; and caused its company executive (Frederick Pifia) internal medical injuries,
which required substantial time off from his work duties; and which forced him to tend to both his
personal injuries (and other family-related matters); in addition; to his loss of business an prospective
client; Delta Airlines, Inc.
Case 1:20-cv-01371-PAE-BCM Document 2 Filed 02/14/20 Page 3 of 17

10. Due to the size of such a missed, highly lucrative beverage contract with the United States’
2nd-largest airline carrier, and the significantly fast-shrinking window of opportunity to be awarded; and
ultimately win such a lucrative beverage contract (from The Coca-Cola Company); and which Plaintiff
has now forever missed this rare opportunity to recapture and to bid again; has caused Japanese Juices,
LLC to suspend operation after its business opportunity therefore collapsed; once again; as a direct result
of its founder and chief executive officer; being forced off against his will; into subsequent medical
treatments, and a battery of other physical therapy sessions; which were medically required and directed
by his prior counsel, in addition to his mental health and emotionally suffered damages; being repeatedly
ignored by the adjuster’s office; which caused an even more devastating blow; whom as the sole guardian
and steward of this new start-up beverage company; had so been readily depended upon.

First Cause of Action

26. Japanese Juices, LLC is a rather unique business that’s strategically aimed at a unique market sector,
namely the commercial airline space; whereby Japanese Juices, LLC; had been carefully engaged in a
year’s long highly confidential; highly sensitive negotiation with the United States’ 2nd largest airline
carrier (“Deita Airlines, inc.”), of which is a publicly-traded; highly-respected and highly-reputabie
American legacy corporation; with its worldwide headquarters based and located within Atlanta, Georgia.

27. Under the Federal Torts Claims Act, the defendant, United States of America; is fully liable for the
above-described actions.

Second Cause of Action

28. The actions and conduct of the defendant, the United States of America, have also violated the rights
of JAPANESE JUICES, LLC; to be free from tortious interference.

29. This defendant acted with recklessness disregard for the public safety of its lawfully required traffic
laws; and/or the safety of motorists, and with callous indifference; and its absolute disregard for the rights
of the Plaintiff; and its commercial damages (and that of its company executive); which were painfully
sustained personally and otherwise; Japanese Juices, LLC moves this Court for prayer for in relief, of the
said losses.

Damages

The New York Police Department’s police report places all legal liability and is the at-fault party in this
matter, as supported by attached documentation; of which were the hands of the United States Postal
Service, as further evidenced; by this attached local government report (See Attached, “EXHIBIT A”). In
addition, corporate communications between the Plaintiff GAPANESE JUICES, LLC) and Delta Airlines,
Inc. with its senior executives; fully display the length of those sensitive negotiations and the monetary
value which had been proposed of such a large and exclusive beverage contract; which was a significant
loss of business; solely again; because of the operating negligence and absolutely reckless actions of the
defendant and its chief adjuster; to rectify or remedy those losses (See Attached, “EXHIBIT B”).
Case 1:20-cv-01371-PAE-BCM Document 2 Filed 02/14/20 Page 4 of 17

Furthermore, in printed communications with the Nation Tort Claim officer in their St. Louis, Missouri
headquarters; Plaintiff JAPANESE JUICES, LLC) had repeatedly pleaded with the adjuster for basic
relief in negotiating a reasonable resolution to this matter; which was repeatedly and callously rebuffed
and denied; despite the evident necessity of his medical and/or physical therapy requirements; which were
demanded upon by the Plaintiff's company executive; and whom was unable to continue his negotiations
with Delta Airlines; or even negotiate for those basic losses; from the company’s loss commercial
insurance policy and its subsequent damages to its lost; rare business opportunity with Delta Airlines, Inc.

Lastly,

In addition to the emotional trauma and intentional infliction of psychological stress, the U.S. Postal
Service has refused to cover the storage fees which have been incurred through Potamkin Cadillac; and
now stands at $40,000 dollars and climbing; in addition to the repair costs of $5,000 dollars; of which I
am unable to accept their measly offer to settle for a mere $5,000 dollars; because it doesn’t cover those
incurred car storage fees; and leaves me with nothing to cover the lost commercial insurance policy
through Progressive, and I cannot legally drive in New York City; without insurance; thus; the U.S. Postal

Qa lo in the
Service is placing me if ine uncomfortable situat

breaking the traffic laws of New York State; by driving with no insurance.

Kby . ” . .
situation of choosing between “resolving” this matter, and

The United States Postal Services seems to have no regard for the real lives of their affected victims, as
they don’t care about the personal debts incurred to make ends while tending to medical problems and/or
business losses; despite the frequent please from the Plaintiff for a common-sense resolution that would
be more than reasonable for both parties.

This arrogance on the part of the federal government is what has forced this company to take legal action
and with legally supported documents; to pray and find any sort of accountability for the consequences of

their actions. By the time this Court reads these words, (See, “EXHIBIT C”); this company car will most
have already been sold at auction for the massively incurred debts of $40,000 (and still climbing).

Prayer for Relief

WHEREFORE, Plaintiff, JAPANESE JUICES, LLC; therefore respectfully requests a judgment against
the Defendant:

a. compensatory damages in the sum of one hundred and forty-six million United States dollars,
and;

b. its incurred attorney fees, and;

c. $6,000 dollars for reimbursement of a loss commercial insurance policy, and $7,000 dollars for
luxury car repairs costs, incurred storage garage costs; and;
Case 1:20-cv-01371-PAE-BCM Document 2 Filed 02/14/20 Page 5 of 17

d. $200,000 dollars of lost company income; and;

e. such other relief as this Court deems just and proper.

Respectfully Submitted,

 

JAPANESE JUICES, LLC
Case 1:20-cv-01371-PAE-BCM Document 2 Filed 02/14/20 Page 6 of 17

LAW DEPARTMENT
NATIONAL TORT CENTER

=y UNITED STATES
B POSTAL SERVICE

CERTIFIED NO. 70180680000036795930
RETURN RECEIPT REQUESTED

August 27, 2019

Mr. Frederick Pina
296 Ninth Avenue
New York, NY 10001

Re: Your Administrative Claim
Date of Incident: May 31, 2018

Dear Mr. Pina:

This is in reference to the administrative claim filed on your behalf under the
provisions of the Federal Tort Claims Act as a result of alleged injuries and damages
sustained in a motor vehicle accident in New York, NY on May 31, 2018.

As you know, the Postal Service is not legally obligated to pay ail losses which may
occur. In adjudicating a claim, we are guided by ail the information available to us,
including the information a claimant submits and reports of our personnel or any
other person acquainted with the facts. That being said, the Postal Service offered
$5,222.37 in full and final settlement. You rejected said offer.

As previously stated, as this accident occurred in New York, the governing law is the
New York no-fault insurance law, N.Y. Insurance Law §§ 5101-5108. The New York
no-fault insurance law exempts any person covered by that law from being
subjected to an action by or on behalf of any other covered person for recovery for
non-economic loss, except in the case of a serious injury, or for basic economic
loss. N.Y. CLS Ins § 5104(a) (2002). You are a covered person under the no-fault
law. See N.Y. CLS Ins § 5102(j). The United States is also a covered person under
the no-fault law. Patrello v. United States of America, 757 F. Supp. 216, 220
(S.D.N.Y. 1991). To the extent you seek to recover "basic economic loss” as that
term is defined in N.Y. CLS Ins § 5102(a) (2002), such loss is not recoverable in this
case. Moreover, it is our opinion that based on the medical documentation provided
to date, you have not suffered a "serious injury" as a result of this accident, as that
term is defined in N.Y. CLS Ins § 5102(d) (2002), such as to entitle you to recover
for non-economic loss.

While we regret any injury you may have sustained, we cannot accept legal liability
for the alleged damages. We are hereby denying your claim.

1720 MARKET STREET, ROOM 2400
ST. LOUIS, MO 63155-9948
TEL: 314/345-5820

FAX: 314/345-5893
Case 1:20-cv-01371-PAE-BCM Document 2 Filed 02/14/20 Page 7 of 17

-2-

Regulations require us to inform you that if you are dissatisfied with the final action
on your claim, you may file suit against the United States of America in an
appropriate United States District Court not later than six (6) months from the date
of mailing this letter, which is the date shown above.

Postal Service regulations further provide that prior to the commencement of suit
and prior to the expiration of the six-month period allowed for filing suit, you have the
right to file a request for reconsideration of your claim. To be timely filed, the request
must be in writing and received in this office within the six-month period. Upon the
timely filing of a request for reconsideration, the Postal Service will have six months
to act upon the request. For additional information, see 39 C.F.R.

§ 912.9. A request for reconsideration should state the reasons you disagree with
the Postal Service's decision and should be accompanied by any additional
information and citations of law that she wishes to submit in support of his position.

Sincerely,

fa bse?

Kimberly A. Herbst
Supervisor, Tort Claim Examiner/Adjudicator

CC: Mark Tam
Tort Claim Coordinator
File No. 110-18-00397644A
Case 1:20-cv-01371-PAE-BCM Document 2 Filed 02/14/20 Page 8 of 17

 
Case 1:20-cv-01371-PAE-BCM Document 2 Filed 02/14/20 Page 9 of 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1 of 2 Pages New York State Department of Motor Vehicles
Precinct POLICE ACCIDENT REPORT (NYC) 79
001 MV-104AN (7/11) -
Accident No. Complaint -
MV-2018~-001-001323 ||Number MB] AMENDED REPORT
1 Accident Date Day of Week MilitaryTime No. of No. Injured No. Killed) got Investigated at Scene oO Left Scene | Police Photos 20
- Month | Day | Year Vehicles ff rv arn nw nnn cos agaer enn eeenr nd (T] [CovesLydno § 7
5 31 2018 THURSDAY |15:00 2 0 0 Reconstructed [] esti Ne
VEHICLE 1 WY] VEHICLE 2 BICYCLIST [J PEDESTRIAN LLoTHER PEDESTRIAN
VEHICLE 2- Driver State of Lic, | VEHICLE 2- Driver State of Lic.
2 License {D Number 435901194 License {0 Number 24
7 Driver Name -exactly Driver Name - exactly 7
as printed an license PINA, FREDERICK as printed on license CHAU, KIET
Address (Include Number & Street) Apt. No. P Address Unclude Number & Street) Apt. No.
3731 ROMBOUTS AVENUE 350 CANAL STREET
City or Town State Zip Code City or Town State Zip Code 22
BRONX NY NEW YORK NY -
3 Date of Birth Sex Unlicensed No. of : pote Date of Birth Sex Unlicensed No. of Cublic
Month D: Ye ccupants roperty Month Day Year ccupants roperty
i 9 ° 3 * 1979 M i Darnaged O 26 {1963|M CI] Damaged L]
Name-—exactly as printed on registration Sex | Date of Birth Name~exactly as printed on registration Sex Date of Birth
Month Day | Year Month Day Year
JAPANESE JUICES . US POSTAL SERVICE |
Address (Include Number & Street) Apt. No. | Haz. ' Released | Address (/nclude Number & Street) Apt. No. | Haz. Released t
Mat. i .
| [296 9TH AVE Code 350 CANAL STREET Mat
City or Town State Zip Code City or Town State Zip Code
NEW YORK NY 10001 NEW YORK NY 34
Plate Number State of Reg. | Vehicle Year & Make Vehicle Type Ins, Code} Plate Number State of Reg. |Vehicle Year & Make Vehicle Type Ins. Code 1
z HZN1645 NY 2017 CADILLAC| SEDAN 413 17533866 NY BOX TRUCK| 994
1 Ticket/Arrest Ticket/Arrest
Number(s) Number(s)
Violation Violation
Section(s) Section(s} or
ce
Check if involved vehicle is: Check if involved vehicle is: Circle the diagram below that describes the accident, or draw your own 2
6 more than 95 inches wide: Cimore than 96 inches wide; diagram in space #9. Number the vehicles.
2 V | Edmore than 34 feet long; . V | more than 34 feet long; . Rear End Left Turn Right Angle Right Turn | Head On
& | Cloperated with an overweight permit, £ | Choperated with an overweight permit; y ce a
H | Cloperated with an overdimension permit. | 44 | Cloperated with an overdimension permit, _ <_ 3. *% 5. ew 7.
1 VEHICLE 1 DAMAGE CODES 1 VEHICLE 2 DAMAGE CODES Sideswipe Catton y Right Tun Sideswipe 36
¥ C | Box 4 - Point of Impact 1 2 | | Box 4 - Point of Impact 1 2 | (same grection) <— age fOPPOSILE 2
2 L. | Box 2 - Most Damage 12 112 | L | Box 2 - Most Damage 6 6 2 wie 40, % 4, 6. © 3 —»*
E | Enter up to three 3 4 5 | © | Enter up to three 3 4 5 [ACCIDENT DIAGRAM
4 more Damage Codes 148 (18 [18 2 more Damage Codes 118 118 . 37
Vehicle , By Vehicle By 1
Towed: Towed:
To To
7 5 3 DIAGRAM ATTACHED ON SUBSEQUENT PAGE
VEHICLE DAMAGE CODING: 3 i 3
4-13, SEE DIAGRAM ON RIGHT. 5 RIGHT TURN (SAME DIR)
14. UNDERCARRIAGE 17. DEMOLISHED 2 a 13 &
15. TRAILER 18. NO DAMAGE 8. 28
16. OVERTURNED 19. OTHER i Cost of repairs to any one vehicle will be more than $1000. 91
12 " 06 ~— I] Unknown/Unable to Determine [_] Yes No
Reference Matker_| Coordinates (ifavailable) | Place Where Accident Occurred:_] BRONXLOIKINGS [7] NEW YORK[] QUEENS [J] RICHMOND
i Latitude/Northing: Road on which accident occurred SULLIVAN STREET
i 40.72525 (Route Number or Street Name) 29
at 1) intersecting street SPRING STREET
Longitude/Easting: 02) oO N oO 5 (Route Number or Street Name)
i t 774.00339 Feet___ Miles CI & CO W of {Mitenost, Nearest intersecting Route Number or Street Name)
Accident Description/Officer's Notes AT TPO D1 STATES THAT HE WAS TRAVELING NB ON SULLIVAN ST WHEN V2 CUT 30
HIM OFF TRYING TO MAKE A RIGHT ON SPRING ST . D1 STATES THAT V2 DID HIT V1i'S DRIVER SIDE -
CAUSING DAMAGE. D2 STATES THAT HE WAS MAKING A RIGHT TURN AND DID NOT SEE V1. D2 WAS COUER
OPERATING US POSTAL TRUCK #7533866. NO INJURIES REPORTED. OFFICERS DID NOT OBSERVE. P
8 9 410 11 12 13 14 15. 1617. BY TO 18 Names of all involved Date of Deatir-Only
fAt2_ jt 4 1 38 |M - - - - - PINA, FREDERICK
Lipl2 [1 4 1 55 iM j- - - - - CHAU, KIET
I
N
Vv
oO
L
Vv
E
D
Officer's Rank . Tax 1D No. NCIC No. | Precinct Post/Sector | Reviewing Date/Time Reviewed
and > POM ha Officer
rene 963784 | 03030 | 001 LT ROBERT 05/31/2018 20:24
rint Name
in Full CHAZ A TURNER MURRAY

 

 

 

 

 

 

 

 

 
Case 1:20-cv-01371-PAE-BCM Document 2 Filed 02/14/20 Page 10 of 17

Right Turn (same dir) : MV-2018-001-001323
Reporting Officer : POM CHAZ A TURNER
Reviewing Officer : LT ROBERT MURRAY Reviewed Date : 05/31/2018 20:24

 
Case 1:20-cv-01371-PAE-BCM Document 2 Filed 02/14/20 Page 11 of 17

 
andcube Webmail :; RE ASE 1:20-cv-01371-PAE-BCM DOCUMARPiebrA Rabshehd Gee QodP AGRE MAK 1shfe=0&_uid=3397...

fl

Subject Re:

 

From Ausband, Allison <Allison.Ausband@delta.com>
To Japanese Juices ® <info@japanesejuices.com>
Cc Berry, Brian S <Brian.S,Berry@delta.com>
Date 2019-07-28 15:54

Thanks Frederick. We will keep you in mind as we move forward with our beverage strategy.

Sent from my iPhone

Hi Allison,
Is there still an opportunity to grow with Delta? I'm still seeking a large partner to distribute our products through,
Best,
~ Frederick
(646) 498-5070

www . Japanesejuices.com

8/29/2019, 10:55 AM
Case 1:20-cv-01371-PAE-BCM Document 2 Filed 02/14/20 Page 13 of 17

Subject RE:

 

From Berry, Brian S <Brian.S.Berry@delta.com> LOY Py Ly
To Japanese Juices ® <info@japanesejuices.com>
Date 2018-11-08 12:30

Good morning Frederick.

Thanks for sharing the samples. While you have a great product and the business has potential, at this time
we are not going to pursue a partnership due to other priorities for our team. Please continue to stay in
touch as things can change quickly in this space, and please let me know how things progress for the
company.

Thanks - BB

From: Japanese Juices © [mailto:info@japanesejuices.com]
Sent: Wednesday, November 07, 2018 10:27 AM

To: Berry, Brian S <Brian.S.Berry@delta.com>

Subject:

Good Morning Brian,

I'm following up with potential clients today. Just wanted to touch base and see where you and Delta are with regards to
any possible partnerships and/or investment with us ? I know that you're a large organization and nothing happens
overnight. However, we are looking for 8M in order to have a year’s long runway and be able to produce our first 15
million cans of product.

Again, as previously shown in our projections sheet; we believe this will translate into our first $150 Million in gross
profits.

With aggressive marketing and a streamlined distribution system in place, I believe this business can go to the next
level.

1 would like to know if there's any real potential with Delta ? Or if should focus my efforts and energy elsewhere ?
Thank you again for giving us a chance. We're just looking to grow and improve our evolutionary curse as a company.
Best,

~~ Frederick

www. japaneseiuices.com

 
Case 1:20-cv-01371-PAE-BCM Document 2 Filed 02/14/20 Page 14 of 17

Subject Re:

 

From Ausband, Allison <Allison.Ausband@delta.com> i
To Japanese Juices ® <info@japanesejuices.com>
Date 2019-11-15 11:33

Not at this time Frederick but our Beverage leader has your information. Allison

Sent from my iPhone

On Nov 15, 2019, at 7:59 AM, Japanese Juices ® <info@japanesejuices.com> wrote:

Good morning Allison,

Any new opportunities with Delta on beverage strategy?
Thank you!

~~ Frederick

www. japanesejuices.com

 
Case 1:20-cv-01371-PAE-BCM Document 2 Filed 02/14/20 Page 15 of 17

 
   

| po Mewar | Department of
aa Sires Aiotar Vehicies

New York State Department of Motor Vehicles

NOTICE OF LIEN AND SALE

Under Sections 184 and 201 of the Lien Law of the State of New York

TO: OWNER: JAPANESE JUICES LLC PINA D.FREDERICK/JAPANESE
296 NINTH AVE 296 OTH AVE JUICES LIC
NEW YORK NY 10001 NEW YORK NY 10001
TO: LIENHOLDER: NONE lan

  

[] Please check if there are additional lienholders and attach a list of their name(s) and address(es)

For titled vehicles and boats, yau may obtain lien and title information by contacting the Department of Motor Vehicles, Public Services Bureau, Albany,
New York 12228-0232. A fee of $5 per vehicle or boat must be submitted with each request. Lienhalder information an non- -titled vehicles is available from
the appropriate County Clerk.

Please take notice that POTAMKIN CAD, BUICK, CHEVGEO LTD hereby claims a lien
(GARAGEMAN)
on the following motor vehicle or boat in the garageman’s possession under section 184 of the Lien Law of the State of New York.

VEHICLE (HULL) IDENTIFICATION NUMBER: 1GG6AG5RX2H0175524

year: 2017

MAKE: CADILLAC MODEL: ATS

ESTIMATED VALUE: $18000.00
The Nature of the lien (towing and/or daily storage charges listing number of days and cost per day) with an itemized statement of the claim, the date it was
due, and the total amount due is listed below. If repairs are claimed, a copy of the invoice which itemizes the cost of parts and labor is attached.

Storage from 05/30/18 to 02/07/20 for 619 Days at §$ 75.00 per day 46425.00
Postage, Advertising, Investigation and Documentation Fees 300.00

DATE ORIGINAL CLAIM WAS DUE: 02/17/2020 Total Amount Due $46725.00

An additional lien is claimed for storage charges from 02/08/2020 to the date of payment or sale and for charges
incurred in enforcing this lien.

You may redeern this motor vehicle or beat on or hefare 02/17/2020 {date must be at least 10 days from the service of this notice)

Otherwise, the motor vehicle or boat will be advertised for sale at public auction on:

DATE: 03/11/2020

TIME: 2:15PM

PLACE: 706 11TH AVE NEW YORK NY 10019

BY: IL. BELENSON & CO., INC. (718) 376-6161 (800) 376-6101

(AUCTIONEER) ZH4817

If you dispute the validity or the amount of this lien, you are entitled to bring a court proceeding under Section 201-a of the Lien Law
within 10 days of service of this Notice of Lien.

Jam the garageman with respect to the motor vehicle or boat described in this notice. To the best of my knowledge and belief, the facts stated in this notice are
true, the lien claimed on said motor vehicle or Ye valid, and the debt upon which such lien is founded remains unpaid.
af CN 2/07/2020 GEORGE SPALLINA, VICE PRES
Gtitine in DATE (GARAGEMAN'S NAME - Print)
706 11TH AVENUE NEW YORK NY 10019

{7 (GARAGEMAN'S ADDRESS * Print)
if signing for a comération, please prini your full name, address and title.

     
    
 

(GARAGEMAI

IMPORTANT: False statements are punishable under Section 392 of the Vehicle and Traffic Law and
Senteu 270.46 of the Petal Law.

MV-SO1A (10/446) draw.ny.gow

 

 
pry

  
 

Fled 02/14/20 Page 17 of 17

706 11th Avenue, New York, NY 10019 <r Gj) iaiawe
DCA # 1339

January 21, 2020

Japanese Juices LLC
Attn: Frederick Pina
296 Ninth Avenue

New York NY 10001

Dear Frederick Pina

Please be advised that your 2017 Cadillac ATS Vin# 1G6AG5RX2HO175524 was

brought into our shop for an estimate. We have been waiting for you to either proceed
with repairs and or remove your vehicle. Since we have not heard from you we have no
choice but to notify you that storage has started as of May 30, 2018 at a rate of $75.00
per day. Please make arrangements to make payment of storage up to date,

along with DMV/Clerical fees of $300.00.

Be advised that 10 days from the mailing of this notice we will file a Garageman’s Lien
Against your vehicle which may directly result in the auction of the vehicle to reclaim
the money due, plus any additional funds spent in enforcing the lien under the.

NYS Lien Law Sec, 184. -

Contact us as soon as you receive this notice. This will allow us to resolve this matter
promptly. Failure to contact us will result in us enforcing our lien policy.

Sincerely,

George Spallina
Vice President
